Citation Nr: 0304603	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether a June 1957 rating decision that denied service 
connection for a right eye disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from January 30, 1956 to April 
12, 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
which the RO found no clear and unmistakable error (CUE) in a 
June 1957 decision that denied service connection for a right 
eye disorder.  


FINDINGS OF FACT

1.  The veteran has not sufficiently alleged error in fact or 
law in a June 1957 rating decision that denied service 
connection for a right eye disorder; the veteran's 
allegations amount to no more than a disagreement with how 
the RO weighed or evaluated the evidence.

2.  The veteran has not provided reasons as to why one would 
be compelled to reach the conclusion, to which reasonable 
minds could not differ, that, but for an alleged error, the 
result of the RO's June 1957 rating decision would have been 
manifestly different.


CONCLUSION OF LAW

The claim of CUE in a June 1957 RO decision that denied 
service connection for a right eye disorder is legally 
insufficient.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

RO decisions which are not timely appealed are considered 
final and binding in the absence of a showing of CUE.  38 
C.F.R. § 3.105 (2002).  To establish a valid CUE claim, a 
veteran must show that either the correct facts-as they were 
known at the time-were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  The veteran must assert more than a mere 
disagreement as to how the facts were weighed or evaluated.  
Eddy v. Brown, 9 Vet. App. 52 (1996).

To reasonably raise a claim of CUE the veteran must allege 
the error with some degree of specificity.  Further, unless 
it is the kind of error that, if true, would be CUE on its 
face, the veteran must present persuasive reasons why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, and the veteran is only asserting disagreement with how 
VA evaluated the facts before it, alleging a failure on the 
part of VA to fulfill its duty to assist, or has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The veteran contends that the RO erred in its June 1957 
decision by not granting service connection for a right eye 
disorder.  Specifically, it is maintained that, because the 
veteran entered service with a disability that would have 
been evaluated at a lesser rate than he would have been 
entitled to at his separation from service, service 
connection should have been granted.  In other words, the 
veteran contends that the evidence showed a worsen in service 
that amounted to aggravation of a pre-existing right eye 
disability.  

In its June 1957 decision, the Board determined that the 
veteran's right eye condition existed prior to service, that 
he completely recovered from a slight injury incurred in 
service following which his eye returned to the condition it 
was at the time of entrance, and that enucleation was 
performed as a remedial operation for the veteran's eye 
condition which existed prior to service.  

The Board finds that the veteran's alleged error is not the 
kind of error that would be CUE on its face.  Fugo, 6 Vet. 
App. at 44.  There is no indication in the record that the 
correct facts were not before the RO.  While the RO did not 
recite the information on each service medical record, such a 
meticulous recitation is not required to avoid a finding that 
the RO failed to consider all the evidence.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996) (it was not until 1990 that an 
RO was required to include in its decision a summary of the 
evidence considered).  The veteran does not allege an error 
of fact.  Rather, the import of the veteran's allegation is 
that the RO should have found that the severity of the 
veteran's right eye disorder was greater at the time of his 
separation than it had been when he entered service.  The 
RO's recitation of the facts was consistent with this factual 
construction.  Similarly, no assertion has been made with any 
degree of specificity as to how a different application of 
the laws and regulations would yield a "manifestly different" 
result.  Fugo, 6 Vet. App. at 44.  Rather, the veteran's 
contention is essentially a disagreement with how the RO 
weighed the available evidence.  Id.

The Board consequently finds that the requirements for a 
valid claim of CUE have not been satisfied.  This is so 
because the veteran has not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that, but for an alleged 
error, the result of the RO's June 1957 decision would have 
been manifestly different.  It is not enough that the veteran 
argues that the RO should have reached a different 
conclusion.  In order to raise a valid claim of CUE, he needs 
to provide specific reasons as to why any alleged error was 
outcome-determinative.  See Bustos, 179 F.3d at 1381.  That 
has not been done.  The veteran's claim is therefore denied.  
Luallen, at 96.

In deciding this claim, the Board has considered the 
potential applicability of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West 2002); see also Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are retroactive).  
The Court, however, has held that the VCAA is not applicable 
to CUE matters.  Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 
(2002).  Consequently, no further analysis of this change in 
the law is necessary.


ORDER

The claim of CUE in a June 1957 rating decision is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

